Exhibit 10.282

 



 

  

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

BR – ArchCo Domain Phase 1 JV, LLC

 

A DELAWARE LIMITED LIABILITY COMPANY

 

DATED AS OF November 20, 2015

  

 



 

 

 

  

TABLE OF CONTENTS

 

      Page         Section 1.   Definitions 1         Section 2.   Organization
of the Company 6         2.1   Name 6         2.2   Place of Registered Office;
Registered Agent 6         2.3   Principal Office 7         2.4   Filings 7    
    2.5   Term 7         2.6   Expenses of the Company 7         Section 3.  
Purpose 7         Section 4.   Intentionally Omitted 7         Section 5.  
Capital Contributions, Loans and Capital Accounts 7         5.1   Unreturned
Capital Contributions 7         5.2   Additional Capital Contributions 8        
5.3   Intentionally omitted 8         5.4   Return of Capital Contribution 8    
    5.5   No Interest on Capital 8         5.6   Capital Accounts 9         5.7
  New Members 9         Section 6.   Distributions 9         6.1   General 9    
    6.2   Prohibited Distributions 9         6.3   Distributions of
Distributable Funds 9         Section 7.   Allocations 10         7.1  
Allocation of Net Income and Net Losses Other than in Liquidation 10         7.2
  Allocation of Net Income and Net Losses in Liquidation 10         7.3   U.S.
Tax Allocations 10         Section 8.   Books, Records, Tax Matters and Bank
Accounts 10         8.1   Books and Records 10         8.2   Reports and
Financial Statements 11         8.3   Tax Matters Member 11

 

i 

 

  

8.4   Bank Accounts 11         8.5   Tax Returns 11         8.6   Expenses 12  
      Section 9.   Management and Operations 12         9.1   Manager 12        
9.2   Affiliate Transactions 14         9.3   Other Activities 14         9.4  
Project Administration Agreement 15         9.5   FCPA 15         Section 10.  
Confidentiality 16         Section 11.   Representations and Warranties 17      
  11.1   In General 17         11.2   Representations and Warranties 17        
Section 12.   Sale, Assignment, Transfer or other Disposition 20         12.1  
Prohibited Transfers 20         12.2   Affiliate Transfers 20         12.3  
Admission of Transferee; Partial Transfers 21         12.4   Withdrawals 22    
    12.5   Removal 22         Section 13.   Dissolution 22         13.1  
Limitations 22         13.2   Exclusive Events Requiring Dissolution 22        
13.3   Liquidation 23         13.4   Continuation of the Company 23        
Section 14.   Indemnification 23         14.1   Exculpation of Members 23      
  14.2   Indemnification by Company 24         14.3   Indemnification by Members
for Misconduct 25         14.4   General Indemnification by the Members 25      
  14.5   Pledge of JV Partner Interest 26         14.6   Exclusivity of Remedies
26         Section 15.   Put/Call Agreement 26         15.1   Call Option 26

 

ii 

 

  

15.2   Put Option 27         15.3   Determination of Put/Call Purchase Price 27
        15.4   Closing Process 28         15.5   Termination of Related Party
Contracts 29         Section 16.   Abandonment 29         16.1   Defined Terms
29         16.2   ArchCo’s Right to Purchase 30         16.3   Determination of
Bluerock Interest Price 30         16.4   Closing Process 32         16.5  
Termination of Related Party Contracts 32         Section 17.   Miscellaneous 32
        17.1   Notices 32         17.2   Governing Law 34         17.3  
Successors 34         17.4   Pronouns 34         17.5   Table of Contents and
Captions Not Part of Agreement 34         17.6   Severability 34         17.7  
Counterparts 34         17.8   Entire Agreement and Amendment 34         17.9  
Further Assurances 34         17.10   No Third Party Rights 35         17.11  
Incorporation by Reference 35         17.12   Limitation on Liability 35        
17.13   Remedies Cumulative 35         17.14   No Waiver 35         17.15  
Limitation On Use of Names 35         17.16   Publicly Traded Partnership
Provision 36         17.17   Uniform Commercial Code 36         17.18   Public
Announcements 36         17.19   No Construction Against Drafter 36

 

EXHIBITS

 

iii 

 

  

Exhibit A          Unreturned Capital Contribution Accounts

 

iv 

 

  

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

OF

BR – ArchCo Domain Phase 1 JV, LLC

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of BR – ArchCo
Domain Phase 1 JV, LLC (“JV” or “Company”) is made and entered into and is
effective as of November 20, 2015, by BR Member Domain Phase 1, LLC, a Delaware
limited liability company (“Bluerock”) and ArchCo Domain Member LLC, a Delaware
limited liability company (“ArchCo”).

 

WITNESSETH:

 

WHEREAS, the Company was formed as limited liability company on November 16,
2015, pursuant to the Act;

 

WHEREAS, Bluerock and ArchCo entered into that certain Limited Liability Company
Agreement of BR – ArchCo Domain Phase 1 JV, LLC, dated as of November 20, 2015
(the “Original Agreement”); and

 

WHEREAS, the parties now desire to amend and restate the Original Agreement;

 

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to amend and restate
the Original Agreement as follows:

 

Section 1.Definitions.

 

As used in this Agreement:

 

“Act” shall mean the Delaware Limited Liability Company Act (currently Chapter
18 of Title 6 of the Delaware Code), as amended from time to time.

 

“Affiliate” shall mean as to any Person any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
first Person. For the purposes of this Agreement, a Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management, policies and/or
decision making of such other Person, whether through the ownership of voting
securities, by contract or otherwise. In addition, “Affiliate” shall include as
to any Person any other Person related to such Person within the meaning of Code
Sections 267(b) or 707(b)(1).

 

“Agreed Upon Value” shall mean the fair market value (net of any debt) agreed
upon pursuant to a written agreement between the Members of property contributed
by a Member to the capital of the Company, which shall for all purposes
hereunder be deemed to be the amount of the Capital Contribution applicable to
such property contributed.

 

 

 

  

“Agreement” shall mean this Amended and Restated Limited Liability Company
Agreement, as amended from time to time.

 

“ArchCo” shall have the meaning provided in the recitals of this Agreement.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended or
any other applicable bankruptcy or insolvency statute or similar law.

 

“Bankruptcy/Dissolution Event” shall mean, with respect to the affected party,
(i) the entry of an Order for Relief under the Bankruptcy Code, (ii) the
admission by such party of its inability to pay its debts as they mature, (iii)
the making by it of an assignment for the benefit of creditors generally, (iv)
the filing by it of a petition in bankruptcy or a petition for relief under the
Bankruptcy Code or any other applicable federal or state bankruptcy or
insolvency statute or any similar law, (v) the expiration of sixty (60) days
after the filing of an involuntary petition under the Bankruptcy Code without
such petition being vacated, set aside or stayed during such period, (vi) an
application by such party for the appointment of a receiver for the assets of
such party, (vii) an involuntary petition seeking liquidation, reorganization,
arrangement or readjustment of its debts under any other federal or state
insolvency law, provided that the same shall not have been vacated, set aside or
stayed within sixty (60) days after filing, (viii) the imposition of a judicial
or statutory lien on all or a substantial part of its assets unless such lien is
discharged or vacated or the enforcement thereof stayed within sixty (60) days
after its effective date, (ix) an inability to meet its financial obligations as
they accrue, or (x) a dissolution or liquidation.

 

“Bluerock” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Bluerock Guaranties” shall have the meaning provided in Section 9.7.

 

“Business Day” means any day excluding a Saturday, Sunday, any other day during
which there is no scheduled trading on the New York Stock Exchange.

 

“Call Election Notice” shall have the meaning provided in Section 15.1.

 

“Call Option” shall have the meaning provided in Section 15.1.

 

“Capital Account” shall have the meaning provided in Section 5.6.

 

“Capital Contribution” shall mean, with respect to any Member, the aggregate
amount of (i) cash, and (ii) the Agreed Upon Value of other property contributed
by such Member to the capital of the Company net of any liability secured by
such property that the Company assumes or takes subject to.

 

 2

 

  

“Cash Flow” shall mean, for any period for which Cash Flow is being calculated,
gross cash receipts of the Company (but excluding loans to the Company or any
Subsidiary and Capital Contributions), less the following payments and
expenditures (i) all payments of operating expenses of the Company, (ii) all
payments of principal of, interest on and any other amounts due with respect to
indebtedness, leases or other commitments or obligations of the Company (and
other loans by Members to the Company), (iii) all sums expended by the Company
for capital expenditures, (iv) all prepaid expenses of the Company, and (v) all
sums expended by the Company which are otherwise capitalized.

 

“Certificate of Formation” shall mean the Certificate of Formation of the
Company, as amended from time to time.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, including the corresponding provisions of any successor law.

 

“Collateral Agreement” shall mean any agreement, instrument, document or
covenant concurrently or hereafter made or entered into by the Company (or any
Subsidiary of the Company) under, pursuant to, or in connection with this
Agreement and any certifications made in connection therewith or amendment or
amendments made at any time or times heretofore or hereafter to any of the same
(including, without limitation, the Project Administration Agreement and the
Construction Loan Documents).

 

“Company” shall mean BR – ArchCo Domain Phase 1 JV, LLC a Delaware limited
liability company organized under the Act.

 

“Completion Guarantee” shall have the meaning provided in Section 9.7.

 

“Confidential Information” shall have the meaning provided in Section 10(a).

 

“Construction Lender” shall have the meaning provided in Section 9.7.

 

“Construction Loan” shall have the meaning provided in Section 9.7.

 

“Construction Loan Guarantee” shall have the meaning provided in Section 9.7.

 

“Delaware UCC” shall mean the Uniform Commercial Code as in effect in the State
of Delaware from time to time.

 

“Development Budget” shall have the meaning ascribed to such term in the Project
Administration Agreement.

 

“Development Manager” shall mean BRG Domain Phase 1 Development Manager, LLC.

 

“Dissolution Event” shall have the meaning provided in Section 13.2.

 

“Distributable Funds” with respect to any month or other period, as applicable,
shall mean the sum of (x) an amount equal to the Cash Flow of the Company for
such month or other period, as applicable, as reduced by (y) reserves for
anticipated capital expenditures, future working capital needs and operating
expenses, contingent obligations and other purposes, the amounts of which shall
be reasonably determined from time to time by the Manager.

 

 3

 

  

“Distributions” shall mean the distributions payable (or deemed payable) to a
Member (including, without limitation, its allocable portion of Distributable
Funds).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Evaluation” shall have the meaning provided in Section 15.3(b).

 

“Final Completion” shall have the meaning given to “Project Final Completion” in
the Project Administration Agreement.

 

“Fiscal Year” shall mean each calendar year ending December 31.

 

“Flow Through Entity” shall have the meaning provided in Section 12.3(b)(v).

 

“FMV” shall have the meaning provided in Section 15.3(a).

 

“Foreign Corrupt Practices Act” shall mean the Foreign Corrupt Practices Act of
the United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2, 78dd-3, and
78ff, as amended, if applicable, or any similar law of the jurisdiction where
the Property is located or where the Company or any of its Subsidiaries
transacts business or any other jurisdiction, if applicable.

 

“Hurdle Return Rate” means an internal rate of return, compounded monthly, equal
to fifteen percent (15%).

 

“Income” shall mean the gross income of the Company for any month, Fiscal Year
or other period, as applicable, including gains realized on the sale, exchange
or other disposition of the Company’s assets.

 

“Indemnified Party” shall have the meaning provided in Section 14.4(a).

 

“Indemnifying Party” shall have the meaning provided in Section 14.4(a).

 

“Indemnity Collateral” shall have the meaning provided in Section 14.5(a).

 

“Inducement Obligations” shall have the meaning provided in Section 14.5(a).

 

“Interest” of any Member shall mean the entire limited liability company
interest of such Member in the Company, which includes, without limitation, any
and all rights, powers and benefits accorded a Member under this Agreement and
the duties and obligations of such Member hereunder.

 

“Loss” shall mean the aggregate of losses, deductions and expenses of the
Company for any month, Fiscal Year or other period, as applicable, including
losses realized on the sale, exchange or other disposition of the Company’s
assets.

 

 4

 

  

“Manager” shall have the meaning set forth in Section 9.1(a).

 

“Member” and “Members” shall mean Bluerock, ArchCo and any other Person admitted
to the Company pursuant to this Agreement. For purposes of the Act, the Members
shall constitute a single class or group of members.

 

“Member in Question” shall have the meaning provided in Section 17.12.

 

“Net Income” shall mean the amount, if any, by which Income for any period
exceeds Loss for such period.

 

“Net Loss” shall mean the amount, if any, by which Loss for any period exceeds
Income for such period.

 

“New York UCC” shall have the meaning set forth in Section 17.17.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other legal entity.

 

“Pledge Agreement” shall have the meaning provided in Section 14.5(a).

 

“Project Administration Agreement” shall mean that certain Project
Administration Agreement dated November 20, 2015 between the Development Manager
and Project Manager, to which the Company (or Property Owner) joined in for the
purposes therein stated.

 

“Project Manager” shall mean ArchCo Domain PM LLC, a Delaware limited
partnership.

 

“Property” shall have the meaning provided in Section 3.

 

“Property Owner” shall mean BR – ArchCo Domain Phase 1, LLC, a Delaware limited
liability company, a wholly-owned Subsidiary of the Company and title holder of
the Property.

 

“Property Stabilization” means the last day of the month in which the Property
has attained at least ninety-two and one-half percent (92.5%) occupancy for
three (3) consecutive months.

 

“Pursuer” shall have the meaning provided in Section 10(c).

 

“Put Election Notice” shall have the meaning provided in Section 15.2.

 

“Put Option” shall have the meaning provided in Section 15.2.

 

“Put/Call Closing Date” shall have the meaning provided in Section 15.4.

 

“Put/Call Election Notice” shall have the meaning provided in Section 15.3(a).

 

 5

 

  

“Put/Call Purchase Price” shall have the meaning provided in Section 15.3(a).

 

“REIT” shall mean a real estate investment trust as defined in Code Section 856.

 

“REIT Member” shall mean any Member, if such Member is a REIT or a direct or
indirect subsidiary of a REIT.

 

“REIT Requirements” shall mean the requirements for qualifying as a REIT under
the Code and Regulations.

 

“Regulations” shall mean the Treasury Regulations promulgated pursuant to the
Code, as amended from time to time, including the corresponding provisions of
any successor regulations.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Subsidiary” shall mean any corporation, partnership, limited liability company
or other entity of which fifty percent (50%) of the capital stock or other
equity securities or more is owned by the Company.

 

“Tax Matters Member” shall have the meaning provided in Section 8.3.

 

“Transfer” means, as a noun, any transfer, sale, assignment, exchange, charge,
pledge, gift, hypothecation, conveyance, encumbrance or other disposition,
voluntary or involuntary, by operation of law or otherwise and, as a verb,
voluntarily or involuntarily, by operation of law or otherwise, to transfer,
sell, assign, exchange, charge, pledge, give, hypothecate, convey, encumber or
otherwise dispose of.

 

“Unreturned Capital Contributions” shall mean, with respect to each Member, the
aggregate amount of such Member’s Capital Contributions decreased by the sum of
(i) the amount of money previously distributed by the Company to such Member
pursuant to Section 6.3(b) and (ii) the fair market value (determined by the
Members) of any property previously distributed to such Member by the Company
(net of liabilities secured by such distributed property that such Member is
considered to assume or take subject to under Code Section 752) pursuant to
Section 6.3(b).

 

Section 2.Organization of the Company.

 

2.1           Name. The name of the Company shall be “BR – ArchCo Domain Phase 1
JV, LLC”. The business and affairs of the Company shall be conducted under such
name or such other name as the Manager deem necessary or appropriate to comply
with the requirements of law in any jurisdiction in which the Company may elect
to do business.

 

2.2           Place of Registered Office; Registered Agent. The address of the
registered office of the Company in the State of Delaware is c/o National
Registered Agents, 160 Greentree Drive, Suite 101, Dover, DE 19904. The name and
address of the registered agent for service of process on the Company in the
State of Delaware is National Registered Agents, 160 Greentree Drive, Suite 101,
Dover, DE 19904. The Manager may at any time on five (5) days prior notice to
all Members change the location of the Company’s registered office or change the
registered agent.

 

 6

 

  

2.3           Principal Office. The principal address of the Company shall be
c/o Bluerock, 712 Fifth Avenue, 9th Floor, New York, NY 10019, or at such other
place or places as may be determined by the Manager from time to time.

 

2.4           Filings. On or before execution of this Agreement, an authorized
person within the meaning of the Act shall have duly filed or caused to be filed
the Certificate of Formation of the Company with the office of the Secretary of
State of Delaware, as provided in Section 18-201 of the Act, and the Members
hereby ratify such filing. The Manager shall use its reasonable best efforts to
take such other actions as may be reasonably necessary to perfect and maintain
the status of the Company as a limited liability company under the laws of
Delaware. Notwithstanding anything contained herein to the contrary, the Company
shall not do business in any jurisdiction that would jeopardize the limitation
on liability afforded to the Members under the Act or this Agreement.

 

2.5           Term. The Company shall continue in existence from the date hereof
until January 31, 2065, unless extended by the Manager, or until the Company is
dissolved as provided in Section 13, whichever shall occur earlier.

 

2.6           Expenses of the Company. Subject to the terms of Section 8.6, no
fees, costs or expenses shall be payable by the Company to any Member.

 

Section 3.Purpose.

 

The purpose of the Company, subject in each case to the terms hereof, shall be
to engage in the business of acquiring, owning, operating, developing,
renovating, repositioning, managing, leasing, selling, financing and refinancing
the real estate and any real estate related investments (or portions thereof)
currently known as “Phase I of the Domain at Firewheel” located at the Southwest
corner of Bunker Hill Road and Old Miles Road (abandoned) in Garland, Texas,
which are either held by the Company directly or through entities in which the
Company owns a majority of the interests (any property acquired as aforesaid
shall hereinafter be referred to as the “Property”), and all other activities
reasonably necessary to carry out such purpose. The acquisition of the Property
will be effected through the utilization of a special purpose entity formed for
this express purpose, which shall be Property Owner.

 

Section 4.Intentionally Omitted.

 

Section 5.Unreturned Capital Contributions and Capital Accounts.

 

5.1           Unreturned Capital Contributions.

 

(a)          The Members acknowledge and agree that as of the date hereof, the
Unreturned Capital Contributions of the Members are as set forth on Exhibit A
attached hereto and made a part hereof.

 

 7

 

  

(b)          The Capital Contributions of the Members to the Company may include
amounts for working capital.

 

5.2           Additional Capital Contributions.

 

The Company shall accept additional Capital Contributions as and when the
Manager shall determine, consistent with all applicable expenses under or
relating to line items contained in the Development Budget, and any approved
annual operating budget or for non-discretionary expenses (such as real estate
taxes, insurance or debt service), in each case established by Manager in the
good faith exercise of its sole discretion; provided, however, ArchCo shall have
no obligation to make additional Capital Contributions. Without limiting the
generality of the foregoing, a Person who makes a Capital Contribution shall be
admitted as a Member on such terms as the Manager shall determine subject to the
terms of Sections 5.7, 9.1(e) and 12.3.

 

5.3           Intentionally omitted.

 

5.4           Return of Capital Contribution.

 

(a)          Except as approved by the Manager, no Member shall have any right
to withdraw or make a demand for withdrawal of all or part of the balance
reflected in such Member’s Capital Account (as determined under Section 5.6).
Any property distributed in kind in a liquidation will be valued and treated as
though the property were sold and cash proceeds distributed.

 

(b)          Each Member will look solely to the assets of the Company for the
return of its Capital Contributions, and if the Company assets remaining after
the payment or discharge of the debts and liabilities of the Company are
insufficient to return the investment of each Member, no Member will have
recourse against any other Member for return of its Capital Contribution.

 

5.5           No Interest on Capital. Interest earned on Company funds shall
inure solely to the benefit of the Company, and no interest shall be paid upon
any Capital Contributions nor upon any undistributed or reinvested income or
profits of the Company.

 

 8

 

  

5.6           Capital Accounts. A separate capital account (the “Capital
Account”) shall be maintained for each Member in accordance with Section
1.704-1(b)(2)(iv) of the Regulations. Without limiting the foregoing, the
Capital Account of each Member shall be increased by (i) the amount of any
Capital Contributions made by such Member, (ii) the amount of Income allocated
to such Member and (iii) the amount of income or profits, if any, allocated to
such Member not otherwise taken into account in this Section 5.6. The Capital
Account of each Member shall be reduced by (i) the amount of any cash and the
fair market value of any property distributed to the Member by the Company (net
of liabilities secured by such distributed property that the Member is
considered to assume or take subject to), (ii) the amount of Loss allocated to
the Member and (iii) the amount of expenses or losses, if any, allocated to such
Member not otherwise taken into account in this Section 5.6. The Capital
Accounts of the Members shall not be increased or decreased pursuant to
Regulations Section 1.704-1(b)(2)(iv)(f) to reflect a revaluation of the
Company’s assets on the Company’s books in connection with any contribution of
money or other property to the Company pursuant to Section 5.2 by existing
Members. If any property other than cash is distributed to a Member, the Capital
Accounts of the Members shall be adjusted as if such property had instead been
sold by the Company for a price equal to its fair market value, the gain or loss
allocated pursuant to Section 7, and the proceeds distributed in the manner set
forth in Section 6.3 or Section 13.3(d)(ii). No Member shall be obligated to
restore any negative balance in its Capital Account. No Member shall be
compensated for any positive balance in its Capital Account except as otherwise
expressly provided herein. The foregoing provisions and the other provisions of
this Agreement relating to the maintenance of Capital Accounts are intended to
comply with the provisions of Regulations Section 1.704-1(b)(2) and shall be
interpreted and applied in a manner consistent with such Regulations.

 

5.7           New Members. Subject to Sections 5.2 and 9.1(e), the Manager may
cause the Company to issue additional Interests and thereby admit a new Member
or Members, as the case may be, to the Company, only if such new Member (i) has
delivered to the Company its Capital Contribution, (ii) has agreed in writing to
be bound by the terms of this Agreement by becoming a party hereto, and (iii)
has delivered such additional documentation as the Company shall reasonably
require to so admit such new Member to the Company.

 

Section 6.Distributions.

 

6.1           General. The Manager shall distribute all Distributable Funds held
by the Company to be distributed to the Members in accordance with this
Agreement.

 

6.2           Prohibited Distributions. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not make any Distributions
prohibited by the terms of the Act.

 

6.3           Distributions of Distributable Funds. Subject to the provisions of
Sections 6.1 and 6.2, on the fifteenth (15th) day of each month (or the next
Business Day if such fifteenth (15th) day is not a Business Day), the Manager
shall distribute all Distributable Funds with respect to such month to the
Members as follows:

 

(a)          First, to the Members, pari passu, until each Member has received a
return on its Unreturned Capital Contributions calculated at the Hurdle Return
Rate;

 

(b)          Second, to the Members, pari passu, until each Member has received
its Unreturned Capital Contributions; and

 

(c)          Third, (i) 88% to Bluerock and (ii) 12% to ArchCo.

 

 9

 

  

Section 7.Allocations.

 

7.1           Allocation of Net Income and Net Losses Other than in Liquidation.
Except as otherwise provided in this Agreement, Net Income and Net Losses of the
Company for each Fiscal Year shall be allocated among the Members in a manner
such that, as of the end of such Fiscal Year and taking into account all prior
allocations of Net Income and Net Losses of the Company and all Distributions
made by the Company through such date, the Capital Account of each Member is, as
nearly as possible, equal to the Distributions that would be made to such Member
pursuant to Section 6.3 if the Company were dissolved, its affairs wound up and
assets sold for cash equal to their tax basis (or book value in the case of
assets that have been revalued in accordance with Section 704(b) of the Code),
all Company liabilities were satisfied, and the net assets of the Company were
distributed in accordance with Section 6.3 immediately after such allocation.

 

7.2           Allocation of Net Income and Net Losses in Liquidation. Net Income
and Net Losses realized by the Company in connection with the liquidation of the
Company pursuant to Section 13 shall be allocated among the Members in a manner
such that, taking into account all prior allocations of Net Income and Net
Losses of the Company and all Distributions made by the Company through such
date, the Capital Account of each Member is, as nearly as possible, equal to the
amount which such Member is entitled to receive pursuant to Section 13.3(d)(ii).

 

7.3           U.S. Tax Allocations.

 

(a)          Subject to Section 704(c) of the Code, for U.S. federal and state
income tax purposes, all items of Company income, gain, loss, deduction and
credit shall be allocated among the Members in the same manner as the
corresponding item of income, gain, loss, deduction or credit was allocated
pursuant to the preceding paragraphs of this Section 7.

 

(b)          Code Section 704(c). In accordance with Code Section 704(c) and the
Treasury regulations promulgated thereunder, income and loss with respect to any
property contributed to the capital of the Company (including, if the property
so contributed constitutes a partnership interest, the applicable distributive
share of each item of income, gain, loss, expense and other items attributable
to such partnership interest whether expressly so allocated or reflected in
partnership allocations) shall, solely for U.S. federal income tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for U.S. federal income tax
purposes and its Agreed Upon Value at the time of contribution. Such allocation
shall be made in accordance with such method set forth in Regulations Section
1.704-3(b) as the Manager approves.

 

Any elections or other decisions relating to such allocations shall be made by
the Manager in any manner that reasonably reflects the purpose and intention of
this Agreement. Allocations pursuant to this Section 7.3. are solely for
purposes of U.S. federal, state and local income taxes and shall not affect, or
in any way be taken into account in computing, any Member’s share of Net Income,
Net Loss, other items or Distributions pursuant to any provisions of this
Agreement.

 

Section 8.Books, Records, Tax Matters and Bank Accounts.

 

8.1           Books and Records. The books and records of account of the Company
shall be maintained in accordance with the accounting practices adopted by
Manager. The books and records shall be maintained at the Company’s principal
office or at a location designated by the Manager, and all such books and
records (and the dealings and other affairs of the Company and its Subsidiaries)
shall be available to any Member at such location for review and copying, at
such Member’s sole cost and expense, during normal business hours on at least
three (3) business days’ prior notice.

 

 10

 

  

8.2           Reports and Financial Statements.

 

(a)          As soon as practicable after the end of each Fiscal Year, the
Company shall cause each Member to be furnished with the following annual
reports computed as of the last day of the Fiscal Year: (i) an unaudited balance
sheet of the Company; (ii) an unaudited statement of the Company’s profit and
loss; and (iii) a statement of the Members’ Capital Accounts and changes therein
for such Fiscal Year.

 

(b)          As soon as practicable, the Company shall cause to be furnished to
Bluerock such information as reasonably requested by Bluerock as is necessary
for any REIT Member to determine its qualification as a REIT and its compliance
with REIT Requirements.

 

(c)          The Company shall be entitled to rely on the reports (“PM Reports”)
it receives from the Persons engaged by the Company or the Property Owner for
property management and accounting services with respect to its obligations
under this Section 8, and the Members acknowledge that the reports to be
furnished shall be based on the PM Reports, without any duty on the part of the
Company to further investigate the completeness, accuracy or adequacy thereof.
The Company shall cause each Member to be furnished with copies of all PM
Reports on a monthly basis.

 

8.3           Tax Matters Member. Bluerock is hereby designated as the “tax
matters partner” of the Company and the Subsidiaries, as defined in Section
6231(a)(7) of the Code (the “Tax Matters Member”) and shall prepare or cause to
be prepared all income and other tax returns of the Company and the Subsidiaries
pursuant to the terms and conditions of Section 8.5. Except as otherwise
provided in this Agreement, all elections required or permitted to be made by
the Company and the Subsidiaries under the Code or state tax law shall be timely
determined and made by Bluerock. The Members intend that the Company be treated
as a partnership for U.S. federal, state and local tax purposes, and the Members
will not elect or authorize any person to elect to change the status of the
Company from that of a partnership for U.S. federal, state and local income tax
purposes. In addition, upon the request of any Member, the Company and each
Subsidiary shall make an election pursuant to Code Section 754 to adjust the
basis of the Company’s property in the manner provided in Code Sections 734(b)
and 743(b). The Company hereby indemnifies and holds harmless Bluerock from and
against any claim, loss, expense, liability, action or damage resulting from its
acting or its failure to take any action as the “tax matters partner” of the
Company and the Subsidiaries, provided that any such action or failure to act
does not constitute gross negligence or willful misconduct.

 

8.4           Bank Accounts. All funds of the Company are to be deposited in the
Company’s name in such bank account or accounts as may be designated by the
Manager and shall be withdrawn on the signature of such Person or Persons as the
Manager may authorize.

 

8.5           Tax Returns. No later than the due date or extended due date, the
Company shall deliver or cause to be delivered to each Member a copy of the tax
returns for the Company and the Subsidiaries with respect to such Fiscal Year,
together with such information with respect to the Company and such Subsidiaries
as shall be necessary for the preparation by such Member of its U.S. federal and
state income or other tax and information returns. The Manager shall further
cause the Company to deliver any and all copies of tax returns of the Company
and its Subsidiaries required to be delivered under any Collateral Agreement.

 

 11

 

  

8.6           Expenses. Notwithstanding any contrary provision of this
Agreement, the Members acknowledge and agree that the reasonable expenses and
charges incurred directly or indirectly by or on behalf of the Manager in
connection with its obligations will be reimbursed by the Company to the
Manager.

 

Section 9.Management and Operations.

 

9.1           Manager.

 

(a)          The Company shall be managed by Bluerock (“Manager”), who shall
have the authority to exercise all of the powers and privileges granted by the
Act, any other law or this Agreement, together with any powers incidental
thereto, and to take any other action not prohibited under the Act or other
applicable law, so far as such powers or actions are necessary or convenient or
related to the conduct, promotion or attainment of the business, purposes or
activities of the Company.

 

(b)          The Manager shall provide such personnel that are reasonably
necessary and appropriate to manage the day-to-day affairs of the Company. The
Manager shall discharge its duties hereunder in accordance with the terms of
this Agreement and applicable law. Except for the $50,000 allowance for
construction oversight payable to or on behalf of the Manager through draws
under the Construction Loan, the Manager shall not be entitled to any
compensation in consideration for rendering the services described in this
Agreement and shall only be paid or reimbursed to the extent expressly set forth
herein. Manager, on behalf of the Company, will conduct or cause to be conducted
the ordinary and usual business and affairs of the Company as required and as
limited by this Agreement.

 

(c)          Without limiting the generality of the foregoing, (i) the Manager
shall conduct, direct and exercise full control over all activities of the
Company (including, but not limited to, (x) subject to Section 9.1(e), all
decisions relating to subsequent Capital Contributions, and (y) all decisions on
behalf of the Company in its capacity as the sole and managing member of
Property Owner, including with respect to the sale of, and the exercise of other
rights with respect to, the Property (including but not limited to exercising
rights under the Development Agreement and Project Administration Agreement),
(ii) all management powers over the business and affairs of the Company shall be
exclusively vested in the Manager and (iii) the Manager shall have the sole
power to bind or take any action on behalf of the Company, or to exercise any
rights and powers (including, without limitation, the rights and powers to take
actions (including with respect to amendments, modifications or waivers), give
or withhold consents or approvals (including with respect to any amendment,
modification or waiver) or make determinations, opinions, judgments, or other
decisions) granted to the Company under this Agreement or under the limited
liability company operating agreement (as the sole and managing member of
Property Owner), or which arise as a result of the Company’s ownership of
securities or otherwise.

 

 12

 

  

(d)          Further to the foregoing, the Manager shall have the right to:

 

(i)          enter into or cause any Subsidiary to enter into any agreement
regarding a financing or refinancing of the Property;

 

(ii)         enter into or cause any Subsidiary to enter into any agreement
regarding a sale of the Property;

 

(iii)        subject to Article 16, dissolve or wind up the Company or the
Subsidiary;

 

(iv)        determine the timing and amount of any investment in the Company
and, subject to Section 9.1(e), to effect amendments to this Agreement in order
to effectuate such investments;

 

(v)         determine whether to repair or rebuild the Property in the event of
casualty or condemnation of the Property;

 

(vi)        engage real estate brokers, mortgage bankers or mortgage brokers in
connection with the sale of the Property or any Property financings or
refinancings;

 

(vii)       enter into any lease, any amendment to a lease or any extension of
the term of any lease;

 

(viii)      determine insurance carriers, types and amount of insurance coverage
of the Company or the Property;

 

(ix)         make decisions regarding accounting policy or procedures;

 

(x)          enter into, or cause the Property Owner to enter into, a property
management agreement;

 

(xi)         retain or terminate a general contractor to manage the construction
and development of the Property; and

 

(xii)        delegate its duties under this Agreement.

 

(e)          Notwithstanding anything contained herein to the contrary, after
giving effect to any amendment hereof proposed by the Manager (which amendment
shall be deemed executed and delivered by the parties upon the consummation of
the contemplated transaction), the timing and amounts distributable to ArchCo
pursuant to Section 6.3(c) shall not be adversely affected by, and no other
material right of ArchCo hereunder shall be effectively subordinated or
otherwise diminished (collectively, “ArchCo’s Material Rights”) by reason of any
determination by the Manager to (i) accept Capital Contributions on terms other
than the terms that would be applicable if such additional Capital Contribution
were made by Bluerock pursuant to the terms hereof or (ii) enter into any
agreement regarding a direct or indirect contribution of the Property, or a
reorganization, merger or other consolidation of the Company or a Subsidiary, or
a sale of the Property to an entity in which Bluerock or an Affiliate is a buyer
(in each case, a “Ownership Restructuring”). Exhibit B attached hereto and made
a part hereof discusses certain potential transactions and illustrates how the
terms of this Section 9.1(e) are intended to apply thereto.

 

 13

 

  

Manager shall deliver to ArchCo copies of final term sheets and material drafts
of material agreements regarding any proposed Ownership Restructuring. No
proposed Ownership Restructuring shall become effective until at least ten (10)
Business Days after the final forms of all material documents and agreements
regarding the Ownership Restructuring (the “Final Restructuring Documents”) have
been delivered to ArchCo. ArchCo shall promptly deliver to the Manager in
writing any and all objections it may have that the proposed Ownership
Restructuring will adversely affect ArchCo’s Material Rights, so that Manager
may in its sole discretion take them into account with respect to determining
the Final Restructuring Documents. The Members and the Manager agree that an
action for damages will not provide an adequate or timely remedy to compensate
ArchCo for a violation of ArchCo’s Material Rights under this Section 9.1(e).
Accordingly, the Members and the Manager agree that an injunction is an
appropriate remedy to prevent violation of ArchCo’s Material Rights under this
Section 9.1(e) with respect to any Ownership Restructuring and ArchCo shall be
entitled to seek entry of such an injunction in the Courts of New York as
provided in Article 17 below.

 

9.2           Affiliate Transactions. Subject to Sections 9.1(b) and 9.4, no
agreement shall be entered into by the Company or any Subsidiary with a Member
or any Affiliate of a Member and no decision shall be made in respect of any
such agreement (including, without limitation, the enforcement or termination
thereof) unless such agreement or related decision shall have been unanimously
approved by the Members, which approvals shall not be unreasonably withheld,
conditioned or delayed.

 

9.3           Other Activities.

 

(a)          Right to Participation in Other Member Ventures. Neither the
Company nor any Member (or any Affiliate of any Member) shall have any right by
virtue of this Agreement either to participate in or to share in any other now
existing or future ventures, activities or opportunities of any of the other
Members or their Affiliates, or in the income or proceeds derived from such
ventures, activities or opportunities.

 

(b)          Limitation on Actions of Members; Binding Authority. No Member (in
its capacity as such) shall, without the prior written consent of the Manager,
take any action on behalf of, or in the name of, the Company, or enter into any
contract, agreement, commitment or obligation binding upon the Company, or, in
its capacity as a Member of the Company, perform any act in any way relating to
the Company or the Company’s assets, except in a manner and to the extent
consistent with the provisions of this Agreement and any Collateral Agreement.

 

 14

 

  

9.4           Project Administration Agreement.

 

The Company has caused the Property Owner to enter into the Development
Agreement with Development Manager and join in the Project Administration
Agreement.

 

9.5           Operation in Accordance with REIT Requirements.

 

The Manager shall exercise commercially reasonable efforts to cause the Company
to own, operate and dispose of its assets such that the nature of all of the
Company’s assets and gross revenues (as determined pursuant to Code
Sections 856(c)(2), (3) and (4)) would permit the Company to (i) qualify as a
REIT (assuming for this purpose that the Company otherwise qualified as a REIT)
and (ii) avoid incurring any tax on either prohibited transactions under Code
Section 857(b)(6) or on re-determined rents, re-determined deductions, and
excess interest under Code Section 857(b)(7) (determined as if the Company were
a REIT).  In addition, the Company shall make current cash distributions
pursuant to Section 6 hereof during each calendar year in an amount at least
equal to the taxable income allocable to Bluerock for such calendar year.

 

9.6           FCPA.

 

(a)          In compliance with the Foreign Corrupt Practices Act, each Member
will not, and will ensure that its officers, directors, employees, shareholders,
members, agents and Affiliates, acting on its behalf or on the behalf of the
Company or any of its Subsidiaries or Affiliates do not, for a corrupt purpose,
offer, directly or indirectly, promise to pay, pay, promise to give, give or
authorize the paying or giving of anything of value to any official
representative or employee of any government agency or instrumentality, any
political party or officer thereof or any candidate for office in any
jurisdiction, except for any facilitating or expediting payments to government
officials, political parties or political party officials the purpose of which
is to expedite or secure the performance of a routine governmental action by
such government officials or political parties or party officials. The term
“routine governmental action” for purposes of this provision shall mean an
action which is ordinarily and commonly performed by the applicable government
official in (i) obtaining permits, licenses, or other such official documents
which such Person is otherwise legally entitled to; (ii) processing governmental
papers; (iii) providing police protection, mail pick-up and delivery or
scheduling inspections associated with contract performance or inspections
related to transit of goods across country; (iv) providing phone service, power
and water supply, loading and unloading of cargo, or protecting perishable
products or commodities from deterioration; or (v) actions of a similar nature.

 

The term routine governmental action does not include any decision by a
government official whether, or on what terms, to award new business to or to
continue business with a particular party, or any action taken by an official
involved in the decision making process to encourage a decision to award new
business to or continue business with a particular party.

 

(b)          Each Member agrees to notify immediately the other Member of any
request that such Member or any of its officers, directors, employees,
shareholders, members, agents or Affiliates, acting on its behalf, receives to
take any action that may constitute a violation of the Foreign Corrupt Practices
Act.

 

 15

 

  

9.7           Construction Financing. Bluerock shall use commercially reasonable
efforts to obtain a construction loan for the Company from a construction lender
reasonably acceptable to ArchCo (the “Construction Lender”) at prevailing rates
and terms (the “Construction Loan”). If the Company is required to provide some
form of credit enhancement to the Construction Lender in order to secure the
Construction Loan (a “Construction Loan Guarantee”), Bluerock shall guarantee
payment of the Construction Loan or provide such other form of credit
enhancement requested by the Construction Lender and reasonably acceptable to
Bluerock. If required by the Construction Lender, Bluerock shall also provide
the Construction Lender with a completion guarantee reasonably acceptable to
Bluerock (the “Completion Guarantee;” and collectively with any Construction
Loan Guarantee, the “Bluerock Guaranties”), guaranteeing that the Property will
be completed within the estimated time frame and estimated project cost set
forth in the Construction Loan documents.

 

Section 10.         Confidentiality.

 

(a)          Any information relating to a Member’s business, operation or
finances which are proprietary to, or considered proprietary by, a Member are
hereinafter referred to as “Confidential Information”. All Confidential
Information in tangible form (plans, writings, drawings, computer software and
programs, etc.) or provided to or conveyed orally or visually to a receiving
Member, shall be presumed to be Confidential Information at the time of delivery
to the receiving Member. All such Confidential Information shall be protected by
the receiving Member from disclosure with the same degree of care with which the
receiving Member protects its own Confidential Information from disclosure. Each
Member agrees: (i) not to disclose such Confidential Information to any Person
except to those of its employees or representatives who need to know such
Confidential Information in connection with the conduct of the business of the
Company and who have agreed to maintain the confidentiality of such Confidential
Information and (ii) neither it nor any of its employees or representatives will
use the Confidential Information for any purpose other than in connection with
the conduct of the business of the Company; provided that such restrictions
shall not apply if such Confidential Information:

 

(A)         is or hereafter becomes public, other than by breach of this
Agreement;

 

(B)         was already in the receiving Member’s possession prior to any
disclosure of the Confidential Information to the receiving Member by the
divulging Member;

 

(C) is being disseminated by or on behalf of Bluerock in connection with its or
its affiliates’ procurement of institutional debt or equity capital for this
Project or other projects on which the Members’ affiliates are working together;
or

 

 16

 

  

(D)         has been or is hereafter obtained by the receiving Member from a
third party not bound by any confidentiality obligation with respect to the
Confidential Information; provided, further, that nothing herein shall prevent
any Member from disclosing any portion of such Confidential Information (1) to
the Company and allowing the Company to use such Confidential Information in
connection with the Company’s business, (2) pursuant to judicial order or in
response to a governmental inquiry, by subpoena or other legal process, but only
to the extent required by such order, inquiry, subpoena or process, and only
after reasonable notice to the original divulging Member, (3) as necessary or
appropriate in connection with or to prevent the audit by a governmental agency
of the accounts of ArchCo or Bluerock, (4) in order to initiate, defend or
otherwise pursue legal proceedings between the parties regarding this Agreement,
(5) necessary in connection with a Transfer of an Interest permitted hereunder
or (6) to a Member’s respective attorneys or accountants or other
representative.

 

(b)          The Members and their Affiliates shall each act to safeguard the
secrecy and confidentiality of, and any proprietary rights to, any non-public
information relating to the Company and its business, except to the extent such
information is required to be disclosed by law or reasonably necessary to be
disclosed in order to carry out the business of the Company. Each Member may,
from time to time, provide the other Members written notice of its non-public
information which is subject to this Section 10(b).

 

(c)          Without limiting any of the other terms and provisions of this
Agreement (including, without limitation, Section 9.3(a), to the extent a Member
(the “Pursuer”) provides the other Member with information relating to a
possible investment opportunity then being actively pursued by the Pursuer on
behalf of the Company, the other Member receiving such information shall not use
such information to pursue such investment opportunity for its own account to
the exclusion of the Pursuer so long as the Pursuer is actively pursuing such
opportunity on behalf of the Company and shall not disclose any Confidential
Information to any Person (except as expressly permitted hereunder) or take any
other action in connection therewith that is reasonably likely to cause damage
to the Pursuer.

 

Section 11.Representations and Warranties.

 

11.1         In General. As of the date hereof, each of the Members hereby makes
each of the representations and warranties applicable to such Member as set
forth in Section 11.2. Such representations and warranties shall survive the
execution of this Agreement.

 

11.2         Representations and Warranties. Each Member hereby represents and
warrants that:

 

(a)          Due Incorporation or Formation; Authorization of Agreement. Such
Member is a corporation duly organized or a partnership or limited liability
company duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and has the corporate,
partnership or company power and authority to own its property and carry on its
business as owned and carried on at the date hereof and as contemplated hereby.
Such Member is duly licensed or qualified to do business and in good standing in
each of the jurisdictions in which the failure to be so licensed or qualified
would have a material adverse effect on its financial condition or its ability
to perform its obligations hereunder. Such Member has the corporate, partnership
or company power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement has been duly authorized by all necessary corporate,
partnership or company action. This Agreement constitutes the legal, valid and
binding obligation of such Member.

 

 17

 

  

(b)          No Conflict with Restrictions; No Default. Neither the execution,
delivery or performance of this Agreement nor the consummation by such Member
(or any of its Affiliates) of the transactions contemplated hereby (i) does or
will conflict with, violate or result in a breach of (or has conflicted with,
violated or resulted in a breach of) any of the terms, conditions or provisions
of any law, regulation, order, writ, injunction, decree, determination or award
of any court, any governmental department, board, agency or instrumentality,
domestic or foreign, or any arbitrator, applicable to such Member or any of its
Affiliates, (ii) does or will conflict with, violate, result in a breach of or
constitute a default under (or has conflicted with, violated, resulted in a
breach of or constituted a default under) any of the terms, conditions or
provisions of the articles of incorporation, bylaws, partnership agreement or
operating agreement of such Member or any of its Affiliates or of any material
agreement or instrument to which such Member or any of its Affiliates is a party
or by which such Member or any of its Affiliates is or may be bound or to which
any of its properties or assets is subject, (iii) does or will conflict with,
violate, result in (or has conflicted with, violated or resulted in) a breach
of, constitute (or has constituted) a default under (whether with notice or
lapse of time or both), accelerate or permit the acceleration of (or has
accelerated) the performance required by, give (or has given) to others any
material interests or rights or require any consent, authorization or approval
under any indenture, mortgage, lease, agreement or instrument to which such
Member or any of its Affiliates is a party or by which such Member or any of its
Affiliates or any of their properties or assets is or may be bound or (iv) does
or will result (or has resulted) in the creation or imposition of any lien upon
any of the properties or assets of such Member or any of its Affiliates.

 

(c)          Governmental Authorizations. Any registration, declaration or
filing with, or consent, approval, license, permit or other authorization or
order by, or exemption or other action of, any governmental, administrative or
regulatory authority, domestic or foreign, that was or is required in connection
with the valid execution, delivery, acceptance and performance by such Member
under this Agreement or consummation by such Member (or any of its Affiliates)
of any transaction contemplated hereby has been completed, made or obtained on
or before the date hereof.

 

(d)          Litigation. There are no actions, suits, proceedings or
investigations pending, or, to the knowledge of such Member or any of its
Affiliates, threatened against or affecting such Member or any of its Affiliates
or any of their properties, assets or businesses in any court or before or by
any governmental department, board, agency or instrumentality, domestic or
foreign, or any arbitrator which could, if adversely determined (or, in the case
of an investigation could lead to any action, suit or proceeding which if
adversely determined could) reasonably be expected to materially impair such
Member’s ability to perform its obligations under this Agreement or to have a
material adverse effect on the consolidated financial condition of such Member;
such Member or any of its Affiliates has not received any currently effective
notice of any default, and such Member or any of its Affiliates is not in
default, under any applicable order, writ, injunction, decree, permit,
determination or award of any court, any governmental department, board, agency
or instrumentality, domestic or foreign, or any arbitrator which could
reasonably be expected to materially impair such Member’s (or any of its
Affiliate’s) ability to perform its obligations under this Agreement or to have
a material adverse effect on the consolidated financial condition of such
Member.

 

 18

 

  

(e)          Investigation. Such Member is acquiring its Interest based upon its
own investigation, and the exercise by such Member of its rights and the
performance of its obligations under this Agreement will be based upon its own
investigation, analysis and expertise. Such Member is a sophisticated investor
possessing an expertise in analyzing the benefits and risks associated with
acquiring investments that are similar to the acquisition of its Interest.

 

(f)          Broker. No broker, agent or other person acting as such on behalf
of such Member was instrumental in consummating this transaction and that no
conversations or prior negotiations were had by such party with any broker,
agent or other such person concerning the transaction that is the subject of
this Agreement.

 

(g)          Investment Company Act. Neither such Member nor any of its
Affiliates is, nor will the Company as a result of such Member holding an
interest therein be, an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

(h)          Securities Matters.

 

(i)          None of the Interests are registered under the Securities Act or
any state securities laws. Such Member understands that the offering, issuance
and sale of the Interests are intended to be exempt from registration under the
Securities Act, based, in part, upon the representations, warranties and
agreements contained in this Agreement. Such Member is an “accredited investor”
as such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.

 

(ii)         Neither the Securities and Exchange Commission nor any state
securities commission has approved the Interests or passed upon or endorsed the
merits of the offer or sale of the Interests. Such Member is acquiring the
Interests solely for such Member’s own account for investment and not with a
view to resale or distribution thereof in violation of the Securities Act.

 

(iii)        Such Member is unaware of, and in no way relying on, any form of
general solicitation or general advertising in connection with the offer and
sale of the Interests, and no Member has taken any action which could give rise
to any claim by any person for brokerage commissions, finders’ fees (without
regard to any finders’ fees payable by the Company directly) or the like
relating to the transactions contemplated hereby.

 

(iv)        Such Member is not relying on the Company or any of its officers,
directors, employees, advisors or representatives with regard to the tax and
other economic considerations of an investment in the Interests, and such Member
has relied on the advice of only such Member’s advisors.

 

 19

 

  

(v)         Such Member understands that the Interests may not be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws, or an exemption from
registration is available. Such Member agrees that it will not attempt to sell,
transfer, assign, pledge or otherwise dispose of all or any portion of the
Interests in violation of this Agreement.

 

(vi)        Such Member has adequate means for providing for its current
financial needs and anticipated future needs and possible contingencies and
emergencies and has no need for liquidity in the investment in the Interests.

 

(vii)       Such Member has significant prior investment experience, including
investment in non-listed and non-registered securities. Such Member is
knowledgeable about investment considerations and has a sufficient net worth to
sustain a loss of such Member’s entire investment in the Company in the event
such a loss should occur. Such Member’s overall commitment to investments which
are not readily marketable is not excessive in view of such Member’s net worth
and financial circumstances and the purchase of the Interests will not cause
such commitment to become excessive. The investment in the Interests is suitable
for such Member.

 

(viii)      Such Member represents to the Company that the information contained
in this subparagraph (h) and in all other writings, if any, furnished to the
Company with regard to such Member (to the extent such writings relate to its
exemption from registration under the Securities Act) is complete and accurate
and may be relied upon by the Company in determining the availability of an
exemption from registration under federal and state securities laws in
connection with the sale of the Interests.

 

Section 12.Sale, Assignment, Transfer or other Disposition.

 

12.1         Prohibited Transfers. Except as otherwise provided in this Section
12, Sections 5.2 or 14.5, or as approved by the Manager, no Member shall cause,
suffer or permit any Transfer all or any part of its Interest, whether legal or
beneficial, in the Company, and any attempt to so Transfer such Interest (and
such Transfer) shall be null and void and of no effect. For purposes hereof, any
Transfer of any direct or indirect interest in a Member shall constitute a
Transfer of such Member’s Interest; provided however, any indirect Transfer of
an ownership interest in ArchCo that results in Neil Brown at all times
retaining a direct or indirect ownership of an at least 51% interest in ArchCo
shall be permitted.

 

12.2         Affiliate Transfers.

 

Subject to the provisions of Section 12.2(b) hereof, and subject in each case to
the prior written approval of the Manager, (such approval not to be unreasonably
withheld), any Member may Transfer all or any portion of its Interest in the
Company at any time to an Affiliate of such Member, provided that such Affiliate
shall remain an Affiliate of such Member at all times that such Affiliate holds
such Interest. If such Affiliate shall thereafter cease being an Affiliate of
such Member while such Affiliate holds such Interest, such cessation shall be a
non-permitted Transfer and shall be deemed void ab initio, whereupon the Member
having made the Transfer shall, at its own and sole expense, cause such putative
transferee to disgorge all economic benefits and otherwise indemnify the Company
and the other Member(s) against loss or damage under any Collateral Agreement.

 

 20

 

  

12.3         Admission of Transferee; Partial Transfers. Notwithstanding
anything in this Section 12 to the contrary and except as provided in Section
14.5, no Transfer of Interests in the Company shall be permitted unless the
potential transferee is admitted as a Member under this Section 12.3.

 

(a)          Such transferee may become a Member if (i) such transferee executes
and agrees to be bound by this Agreement, (ii) the transferor and/or transferee
pays all reasonable legal and other fees and expenses incurred by the Company in
connection with such assignment and substitution and (iii) the transferor and
transferee execute such documents and deliver such certificates to the Company
and the Manager as may be required by applicable law or otherwise advisable; and

 

(b)          Notwithstanding the foregoing, any Transfer or purported Transfer
of any Interest, whether to another Member or to a third party, shall be of no
effect and void ab initio, and such transferee shall not become a Member or an
owner of the purportedly transferred Interest, if the Manager determines in its
sole discretion that:

 

(i)          the Transfer would require registration of any Interest under, or
result in a violation of, any federal or state securities laws;

 

(ii)         the Transfer would result in a termination of the Company under
Code Section 708(b);

 

(iii)        as a result of such Transfer the Company would be required to
register as an investment company under the Investment Company Act of 1940, as
amended, or any rules or regulations promulgated thereunder;

 

(iv)        if as a result of such Transfer the aggregate value of Interests
held by “benefit plan investors” including at least one benefit plan investor
that is subject to ERISA, could be “significant” (as such terms are defined in
U.S. Department of Labor Regulation 29 C.F.R. 2510.3-101(f)(2)) with the result
that the assets of the Company could be deemed to be “plan assets” for purposes
of ERISA;

 

(v)         as a result of such Transfer, the Company would or may have in the
aggregate more than one hundred (100) members and material adverse federal
income tax consequences would result to a Member. For purposes of determining
the number of members under this Section 12.3(b)(v), a Person indirectly owning
an interest in the Company through a partnership, grantor trust or S corporation
(as such terms are used in the Code) (a “Flow Through Entity”) shall be
considered a member, but only if (i) substantially all of the value of such
Person’s interest in the Flow-Through Entity is attributable to the Flow-Through
Entity’s interest (direct or indirect) in the Company and (ii) in the sole
discretion of the Manager, a principal purpose of the use of the Flow-Through
Entity is to permit the Company to satisfy the 100-member limitation; or

 

 21

 

  

(vi)        the transferor failed to comply with the provisions of Sections
12.2(a) or (b).

 

The Manager may require the provision of a certificate as to the legal nature
and composition of a proposed transferee of an Interest of a Member and from any
Member as to its legal nature and composition and shall be entitled to rely on
any such certificate in making such determinations under this Section 12.3.

 

12.4         Withdrawals. Each of the Members does hereby covenant and agree
that it will not withdraw, resign, retire or disassociate from the Company,
except as a result of a Transfer of its entire Interest in the Company, or as
otherwise permitted under the terms of this Agreement, and that it will carry
out its duties and responsibilities hereunder until the Company is terminated,
liquidated and dissolved under Section 13. Except as otherwise provided in this
Agreement, no Member shall be entitled to receive any distribution or otherwise
receive the fair market value of its Interest in compensation for any purported
resignation or withdrawal not in accordance with the terms of this Agreement.

 

12.5         Removal. If Project Manager fails to use commercially reasonable
efforts to perform its obligations under the Project Administration Agreement,
and such failure continues for a period of 30 days after the Development Manager
gives written notice of such failure to Project Manager, then, ArchCo may be
removed as a Member of the Company and upon such removal ArchCo shall have no
further Interest in the Company. Such removal shall not alter ArchCo’s rights
under any indemnification or agreement for ArchCo’s benefit pursuant to
Section 14.2(b).

 

Section 13.Dissolution.

 

13.1         Limitations. The Company may be dissolved, liquidated and
terminated only pursuant to the provisions of this Section 13, and, to the
fullest extent permitted by law but subject to the terms of this Agreement, the
parties hereto do hereby irrevocably waive any and all other rights they may
have to cause a dissolution of the Company or a sale or partition of any or all
of the Company’s assets.

 

13.2         Exclusive Events Requiring Dissolution. The Company shall be
dissolved only upon the earliest to occur of the following events (a
“Dissolution Event”):

 

(a)          the expiration of the specific term set forth in Section 2.5;

 

(b)          (i) at any time after the sale of the Property at such time as
determined by the Manager, or (ii) by the unanimous approval of the Members in
writing;

 

(c)          at any time there are no Members (unless otherwise continued in
accordance with the Act); or

 

(d)          the entry of a decree of judicial dissolution pursuant to Section
18-802 of the Act.

 

 22

 

  

13.3         Liquidation. Upon the occurrence of a Dissolution Event, the
business of the Company shall be continued to the extent necessary to allow an
orderly winding up of its affairs, including the liquidation of the assets of
the Company pursuant to the provisions of this Section 13.3, as promptly as
practicable thereafter, and each of the following shall be accomplished:

 

(a)          The Manager shall cause to be prepared a statement setting forth
the assets and liabilities of the Company as of the date of dissolution, a copy
of which statement shall be furnished to all of the Members.

 

(b)          The property and assets of the Company shall be liquidated or
distributed in kind under the supervision of the Manager as promptly as
possible, but in an orderly, businesslike and commercially reasonable manner.

 

(c)          Any gain or loss realized by the Company upon the sale of its
property shall be deemed recognized and allocated to the Members in the manner
set forth in Section 7.2. To the extent that an asset is to be distributed in
kind, such asset shall be deemed to have been sold at its fair market value on
the date of distribution, the gain or loss deemed realized upon such deemed sale
shall be allocated in accordance with Section 7.2 and the amount of the
distribution shall be considered to be such fair market value of the asset.

 

(d)          The proceeds of sale and all other assets of the Company shall be
applied and distributed as follows and in the following order of priority:

 

(i)          to the satisfaction of the debts and liabilities of the Company
(contingent or otherwise) and the expenses of liquidation or distribution
(whether by payment or reasonable provision for payment); and

 

(ii)         the balance, if any, to the Members in accordance with Sections
6.3.

 

13.4         Continuation of the Company. Notwithstanding anything to the
contrary contained herein, the death, retirement, resignation, expulsion,
bankruptcy, dissolution or removal of a Member shall not in and of itself cause
the dissolution of the Company, and the Manager is expressly authorized to
continue the business of the Company in such event, without any further action
on the part of the Members.

 

Section 14.Indemnification.

 

14.1         Exculpation of Members.

 

(a)          No Member, Manager, or officer of the Company shall be liable to
the Company or to the other Members for damages or otherwise with respect to any
actions or failures to act taken or not taken relating to the Company, except to
the extent any related loss results from fraud, gross negligence or willful or
wanton misconduct on the part of such Member, Manager, or officer or the willful
breach of any obligation under this Agreement; provided, however, no Member,
Manager, or officer of the Company shall be liable to the Company or to the
other Members for special, incidental, consequential, or punitive damages.

 

 23

 

  

(b)          Whenever in this Agreement the Manager is permitted or required to
take any action or to make a decision or determination in its “good faith” or
under another express standard, the Manager shall act under such express
standard and, to the extent permitted by applicable law, shall not be subject to
any other or different standards imposed by this Agreement, and, notwithstanding
anything contained herein to the contrary, so long as the Manager acts in good
faith, and such act does not constitute a bad faith violation of the implied
contractual covenant of good faith and fair dealing, the resolution, action or
terms so made, taken or provided by the Manager shall not constitute a breach of
this Agreement or impose liability upon the Managing Member or any of its
Affiliates, shareholders, partners, members, employees, agents or
representatives.

 

14.2         Indemnification by Company. (a) The Company hereby indemnifies,
holds harmless and defends the Members, the Manager, the officers and each of
their respective agents, officers, directors, members, partners, shareholders
and employees from and against any loss, expense, damage or injury suffered or
sustained by them (including but not limited to any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim) by
reason of or arising out of (i) their activities on behalf of the Company or in
furtherance of the interests of the Company, including, without limitation, the
provision of guaranties to third party lenders in respect of financings relating
to the Company or any of its assets (but specifically excluding from such
indemnity by the Company any so called “bad boy” guaranties or similar
agreements which provide for recourse as a result of failure to comply with
covenants, willful misconduct or gross negligence), (ii) their status as
Members, Manager, employees or officers of the Company, or (iii) the Company’s
assets, property, business or affairs (including, without limitation, the
actions of any officer, director, member or employee of the Company or any of
its Subsidiaries), if the acts or omissions were not performed or omitted
fraudulently or as a result of gross negligence or willful or wanton misconduct
by the indemnified party or as a result of the willful breach of any obligation
under this Agreement by the indemnified party. Reasonable expenses incurred by
the indemnified party in connection with any such proceeding relating to the
foregoing matters shall be paid or reimbursed by the Company in advance of the
final disposition of such proceeding upon receipt by the Company of (x) written
affirmation by the Person requesting indemnification of its good faith belief
that it has met the standard of conduct necessary for indemnification by the
Company and (y) a written undertaking by or on behalf of such Person to repay
such amount if it shall ultimately be determined by a court of competent
jurisdiction that such Person has not met such standard of conduct, which
undertaking shall be an unlimited general obligation of the indemnified party
but need not be secured.

 

(b)          If Manager gives ArchCo notice that: (i) the Company’s (or the
Property Owner’s) lender or institutional investor requires a completion
guaranty from ArchCo, ArchCo shall provide such completion guaranty provided
that Bluerock Residential Growth REIT, Inc. indemnifies the guarantor under such
completion guaranty from and against any losses thereunder not caused by such
guarantor’s or its Affiliate's breach of the Project Administration Agreement;
or (ii) the Company’s (or the Property Owner’s)  lender requires a so-called
bad-boy guaranty from ArchCo, ArchCo shall do so, provided that the Members
shall enter into a backstop agreement mutually agreeable to the Members to
allocate the risk of loss based upon the responsible party for tripping any such
bad-boy guaranty.

 

 24

 



 

14.3         Indemnification by Members for Misconduct.

 

(a) ArchCo hereby indemnifies, defends and holds harmless the Company, Bluerock
and each of their subsidiaries and their agents, officers, directors, members,
partners, shareholders and employees from and against all losses, costs,
expenses, damages (excluding special, incidental, consequential, or punitive
damages), claims and liabilities (including reasonable attorneys’ fees) as a
result of or arising out of any fraud, gross negligence or willful or wanton
misconduct on the part of, or by, ArchCo or any representative appointed by
ArchCo.

 

(b) Bluerock hereby indemnifies, defends and holds harmless the Company, ArchCo
and each of their subsidiaries and their agents, officers, directors, members,
partners, shareholders and employees from and against all losses, costs,
expenses, damages (excluding special, incidental, consequential, or punitive
damages), claims and liabilities (including reasonable attorneys’ fees) as a
result of or arising out of any fraud, gross negligence or willful or wanton
misconduct on the part of, or by, Bluerock or any representative appointed by
Bluerock.

 

14.4         General Indemnification by the Members.

 

(a)          Notwithstanding any other provision contained herein, each Member
(the “Indemnifying Party”) hereby indemnifies and holds harmless the other
Members, the Company and each of their subsidiaries and their agents, officers,
directors, members, partners, shareholders and employees (each, an “Indemnified
Party”) from and against all losses, costs, expenses, damages (excluding
special, incidental, consequential, or punitive damages), claims and liabilities
(including reasonable attorneys’ fees) as a result of or arising out of (i) any
breach of any obligation of the Indemnifying Party under this Agreement or (ii)
with respect to Bluerock only, the failure of the Property Owner to fulfill its
obligations to make payments due under the Project Administration Agreement in
accordance with its terms.

 

(b)          Except as otherwise provided herein or in any other agreement,
recourse for the indemnity obligation of the Members under this Section 14.4
shall be limited to such Indemnifying Party’s Interest in the Company; provided,
however, that recourse against Bluerock under its indemnity obligations under
this Agreement or otherwise shall be further limited to an aggregate amount
equal to the value of ArchCo’s Interest as determined by and being limited to
the then current liquidation value of ArchCo’s Interest assuming the Company
were liquidated in an orderly fashion and all net proceeds thereof were
distributed in accordance with Article 6; provided, however, that such
limitations shall not apply to any claim by an Indemnified Party arising from
the Property Owner’s failure to fulfill its obligations to make payments due
under the Project Administration Agreement in accordance with its terms.

 

(c)          The terms of this Section 14 shall survive termination of this
Agreement.

 

 25

 

  

14.5         Pledge of JV Partner Interest.

 

(a)          As security for the indemnity obligations of each Member under
Section 14.4(a) (the “Inducement Obligation”), each Member shall execute and
deliver to the other Member a certain Pledge Agreement (the “Pledge Agreement”)
and related documents pursuant to which such Member grants to the other Member a
lien upon and a continuing interest in the other Member’s Interest in the
Company, subject to the limitation in Section 14.4(b), including all payments
due or to become due to the other Member hereunder from and after the entry of a
judgment described in Section 14.5(c) and such other rights pledged under the
Pledge Agreement (collectively, the “Indemnity Collateral”). Any Transfer by a
Member of its Interest shall be subject to the lien and security interest
granted hereby until and unless such lien and security interest are released by
the other Member.

 

(b)          Each Member shall, on the date hereof, have prepared and filed UCC
financing statements and such other documents and have taken such other action
necessary to grant to the other Member a fully perfected first priority security
interest in all of such Member’s Interest in the Company. Each Indemnified Party
shall have all of the rights now or hereafter existing under applicable law, and
all rights as a secured creditor under the Uniform Commercial Code in all
relevant jurisdictions, with respect to the Indemnity Collateral, and each
Member agrees to take all such actions as may be reasonably requested of it by
an Indemnified Party to ensure that the Indemnified Parties can realize on such
security interest.

 

(c)          In the event an Indemnified Party obtains a judgment on account of
an Inducement Obligation, then the Indemnified Party shall, to the fullest
extent permitted by law, be deemed, without payment of further consideration or
the taking of further action by the Indemnifying Party or any of its
Subsidiaries, to have acquired from the Indemnifying Party such portion of the
Indemnity Collateral as shall be equal in value to the amount of the judgment;
provided, at the request of the Indemnified Party, the Indemnifying Party shall
execute and deliver to the Indemnified Party an amendment to this Agreement to
reflect the change in the Interests and Percentage Interests of the Members.

 

(d)          The rights provided in this Section 14.5 (i) shall be subject to
the limitations of enforceability as provided in Section 14.4(b), and (ii) shall
not be enforceable if doing so would trigger liability under, or otherwise
violate the provisions of, the Construction Loan Documents.

 

14.6         Exclusivity of Remedies. The remedies provided in this Section 14
constitute the sole and exclusive remedies available to the Company, ArchCo and
Bluerock with respect to matters addressed in this Agreement.

 

Section 15.Put/Call Agreement.

 

15.1         Call Option. At any time after the earlier to occur of (i) twenty
four (24) months following Final Completion, or (ii) twelve (12) months
following Property Stabilization, Bluerock or its designee (for purposes of this
Section 15, “Bluerock”) shall have the right, but not the obligation, to
purchase and acquire all, but not less than all, of ArchCo’s Interest in the
Company for the Put/Call Purchase Price thereof by delivering written notice of
such election (the “Call Election Notice”) to ArchCo (the “Call Option”). Upon
delivery of the Call Election Notice to ArchCo, which shall be the effective
date of the Call Election Notice, the obligation of Bluerock to purchase and
acquire ArchCo’s entire Interest in the Company for the Put/Call Purchase Price
thereof shall be expressly irrevocable and non-contingent, and the obligation of
ArchCo to sell and transfer ArchCo’s entire Interest in the Company to Bluerock
for the Put/Call Purchase Price thereof shall be expressly irrevocable and
non-contingent.

 

 26

 

  

15.2         Put Option. At any time after the earlier to occur of (i) twenty
four (24) months following Final Completion, or (ii) twelve (12) months
following Property Stabilization, ArchCo shall have the right, but not the
obligation, to elect to require Bluerock to purchase and acquire all, but not
less than all, of ArchCo’s Interest in the Company for the Put/Call Purchase
Price thereof by delivering written notice of such election (the “Put Election
Notice”) to Bluerock (the “Put Option”). Upon delivery of the Put Election
Notice to Bluerock, which shall be the effective date of the Put Election
Notice, the obligation of Bluerock to purchase and acquire ArchCo’s entire
Interest in the Company for the Put/Call Purchase Price thereof shall be
expressly irrevocable and non-contingent, and the obligation of ArchCo to sell
and transfer ArchCo’s entire Interest in the Company to Bluerock for the
Put/Call Purchase Price thereof shall be expressly irrevocable and
non-contingent.

 

15.3         Determination of Put/Call Purchase Price.

 

(a)          General. The purchase price for ArchCo’s Interest (the “Put/Call
Purchase Price”) in connection with the Call Option or the Put Option shall be
determined in the manner set forth below in this Section 15.3. For a period of
thirty (30) days after the effective date of the Put Election Notice or the Call
Election Notice, as applicable (together, the “Put/Call Election Notice”),
Bluerock and ArchCo shall negotiate in good faith in an effort to agree upon the
fair market value of the Property (“FMV”). If Bluerock and ArchCo agree upon the
FMV within such thirty (30) day period, then the price so agreed upon shall be
the FMV. If Bluerock and ArchCo do not so agree upon the FMV within such thirty
(30) day period, then Bluerock and ArchCo shall submit to each other a proposed
FMV. If the two proposed FMVs that are submitted by Bluerock and ArchCo are
within ten percent (10%) of each other (using the lower number as the percentage
base), then the FMV shall be the average of the proposed FMVs of Bluerock and
ArchCo. If the proposed FMVs of Bluerock and ArchCo are not within ten percent
(10%) of each other, then the FMV shall be determined as described below in
Section 15.3(b).

 

(b)          Determination of FMV. For purposes of this Section 15, the FMV
shall be determined by one (1) or more qualified commercial real estate brokers
with at least five (5) years’ experience with the purchase and sale of real
estate projects similar to the Property. Bluerock and ArchCo shall negotiate in
good faith in an effort to agree on one (1) broker within ten (10) days after
the expiration of the thirty (30) day period set forth above. In the event that
the Members cannot agree on a broker within such ten (10) day period, each
Member shall appoint its own broker and the two brokers shall then decide on a
third broker. If the two (2) selected brokers fail to appoint a third (3rd)
broker within ten (10) days following the expiration of the ten (10) day
negotiation period, either Bluerock or ArchCo may petition a court of competent
jurisdiction to appoint a third (3rd) broker, in the same manner as provided for
the appointment of an arbitrator by the American Arbitration Association. If
either Bluerock or ArchCo fails to suggest such a broker, or appoint such a
broker, as the case may be, within the time period specified, the broker duly
appointed by the other Member shall proceed to evaluate the proposed FMVs
submitted by Bluerock and ArchCo (the “Evaluation”) as herein set forth, and the
determination of such broker shall be conclusive on all the Members. The broker
or three (3) brokers, as the case may be, shall promptly fix a time for the
completion of the Evaluation, which shall not be later than thirty (30) days
from the effective date of appointment of the last broker. The broker(s) shall
determine the FMV by evaluating both Members proposed FMVs in light of the fair
market value of the Property, such fair market value being the fairest price
estimated in the terms of money that the Company could obtain if the Property
was sold in the open market allowing a reasonable time to find a purchaser who
purchases with knowledge of the business of the Property at the time of the
delivery of the Put Election Notice or Call Election Notice. The broker(s) shall
select the proposed FMV of the Member which each such broker deems most accurate
in light of its analysis. In the event that three (3) brokers are involved in
the Evaluation, the decision of any two (2) brokers with respect to either
Member’s proposed FMV shall constitute selection of such FMV.

 

 27

 

  

(c)          Determination of Put/Call Purchase Price. The Members shall
determine within fifteen (15) days after the determination of the FMV the amount
of cash that would be distributed to each Member pursuant to Section 6.3 if (i)
the assets of the Company were sold for their fair market value as of the
effective date of the Call Election Notice or the Put Election Notice, (ii) the
liabilities of the Company (excluding any prepayment penalties or fees contained
in any financing documents secured by the assets of the Company) are paid in
full, and (iii) any remaining amounts were distributed to the Members pursuant
to Section 6.3. One hundred percent (100%) of the amount which would be
distributed to ArchCo pursuant to Section 6.3 shall be deemed the Put/Call
Purchase Price.

 

(d)          Payment of Costs. Bluerock shall pay for the services of the broker
appointed by Bluerock, and ArchCo shall pay for the services of the broker
appointed by ArchCo. The cost of the services of the third (3rd) broker, if any,
shall be paid by the Company as a closing cost.

 

15.4   Closing Process. The Members shall fix a closing date (the “Put/Call
Closing Date”) which shall be not later than sixty (60) days after the
determination of the Put/Call Purchase Price for ArchCo’s Interest in the
Company in accordance with Section 15.3. The closing shall take place on the
Put/Call Closing Date at the principal office of Bluerock or through escrow with
a national title company. The purchase price for ArchCo’s Interest shall be paid
in immediately available funds and ArchCo shall convey good and marketable title
to its Interest to Bluerock free and clear of all liens and encumbrances. Each
Member shall cooperate and take all actions and execute all documents reasonably
necessary or appropriate to reflect the purchase of ArchCo’s Interest by
Bluerock. The Manager shall prepare (and the parties shall agree upon) a balance
sheet for the Company as of the date of determination of the Put/Call Closing
Date showing all items of income and expense of the Company earned or accrued,
and such income and expenses shall be prorated between Bluerock and ArchCo as of
the Put/Call Closing Date (based on ArchCo’s Interest before the Put/Call
Closing Date). All other costs shall be borne by the party who customarily bears
such costs in real estate transactions in the county where the Property is
located. Any risk of casualty or loss before the Put/Call Closing Date shall be
borne by Bluerock, who shall succeed to all rights to insurance proceeds or
condemnation awards. Unless required by any applicable loan documents, in no
event shall Bluerock be required to repay or to cause the Company to repay any
indebtedness of the Company at such closing except for the repayment of Default
Loans and any other loans made by ArchCo to the Company. Effective as of the
closing for the purchase of ArchCo’s Interest, ArchCo shall withdraw as a member
of the Company. In connection with any such withdrawal, Bluerock may cause any
nominee designated by such Member to be admitted as a substituted Member of the
Company. ArchCo hereby constitutes and irrevocably appoints Bluerock as ArchCo’s
true and lawful attorney-in-fact upon the occurrence of a default by ArchCo
under this Section 15 for the purpose of carrying out the provisions of this
Section 15 and taking any action and executing any document, instrument and/or
agreement that Bluerock deems necessary or appropriate to accomplish the
purposes of this Section 15, including, without limitation, the transfer of
ArchCo’s Interest in the Company to Bluerock in accordance with this Section 15.
This power-of-attorney shall be irrevocable as one coupled with an interest. On
or before the closing of a purchase and sale held pursuant to this Section 15,
Bluerock shall provide written releases to ArchCo and any Affiliate of ArchCo
from all liabilities, if any, of the Company for which ArchCo and Affiliates of
ArchCo may have personal liability and from all guaranties of such liabilities
of the Company previously executed by ArchCo and any Affiliates of ArchCo.

 

 28

 



 

15.5    Termination of Related Party Contracts. Upon the closing of any purchase
and sale pursuant to this Section 15, any agreement of the Company or Property
Owner to which ArchCo or an Affiliate of ArchCo is a party shall terminate at
either Bluerock’s or ArchCo’s election without the payment of any termination
fee and/or penalty, if any, thereunder.

 

Section 16.Abandonment.

 

16.1         Defined Terms.

 

(a)          “Abandonment Event” means the first, if any, of the following
events occurring after the Land Closing and before Commencement of Construction:
(i) the Company or Property Owner defers Commencement of Construction for at
least one year beyond the scheduled commencement date under the Construction
Schedule; (ii) except in the case of a default by the Architect or a
Bankruptcy/Dissolution Event with respect to the Architect, Bluerock causes the
Company or Property Owner to terminate or otherwise be in default under the
Architect’s Contract (after notice of default and the expiration of the
applicable cure period) unless a replacement Architect’s Contract is entered
into within sixty (60) days thereafter; or (iii) after Project Manager and
Development Manager, on behalf of Property Owner, agree on the Final
Construction Schedule, the Final Development Budget for the Project and General
Contract, Bluerock has failed to cause the Company to issue a notice to proceed
to the General Contractor within 90 days after the scheduled date for the
Commencement of Construction set forth in the Final Construction Schedule other
than for good cause including, without limitation, the inability to obtain
construction financing on commercially reasonable terms notwithstanding
Bluerock’s reasonable efforts to obtain such financing.

 

(b)          “Bluerock Interest Closing Deadline” means the date that is the
earlier of (i) 120 days after the occurrence of the Abandonment Event and
(ii) 90 days after the date on which the Bluerock Interest Price is determined
in accordance with Section 16.3.

 

(c)          “Land Closing” means the closing of the purchase of the land
comprising the Property pursuant to the Purchase Agreement, by and between
Property Owner (as successor in interest to ArchCo Residential LLC) and RCM
Firewheel, LLC.

 

 29

 

  

(d)           Terms Defined in Project Administration Agreement. As used in this
Section 16, each of the following terms has the meaning for that term provided
in the Project Administration Agreement: “Architect”; “Architect’s Contract”;
“Commencement of Construction”; “Construction Schedule”; “Final Construction
Schedule”; “Final Development Budget”; “General Contract”; “General Contractor”;
and “Project”.

 

16.2         ArchCo’s Right to Purchase. If an Abandonment Event occurs, then
(a) until the Bluerock Interest Closing Deadline has passed, (i) the Company
shall not sell or otherwise transfer any interest in the Property, and
(ii) Bluerock shall not sell or otherwise transfer any of Bluerock’s Interest
except as provided in this Section 16; and (b) at any time on or before the
Bluerock Interest Closing Deadline, ArchCo or its designee (for purposes of this
Section 16, “ArchCo”) shall have the right, but not the obligation, to purchase
and acquire Bluerock’s Interest for the Bluerock Interest Price in accordance
with this Section 16. If, for any reason other than a default by Bluerock,
either the § 16 FMV has not been determined in accordance with Section 16.3
within 30 days after an Abandonment Event occurs or ArchCo does not purchase
Bluerock’s Interest on or before the Bluerock Interest Closing Deadline in
accordance with this Section 16, ArchCo’s right to purchase Bluerock’s Interest
under this Section 16 shall expire.

 

16.3         Determination of Bluerock Interest Price.

 

(a)           General. For purposes of this Section 16, the purchase price for
Bluerock’s Interest (the “Bluerock Interest Price”) shall be determined in the
manner set forth below in this Section 16.3. For a period of five (5) days after
the date on which an Abandonment Event occurs (the “FMV Negotiation Period”),
Bluerock and ArchCo shall negotiate in good faith in an effort to agree upon the
fair market value of the Property (“§16 FMV”). If Bluerock and ArchCo agree upon
the §16 FMV within the FMV Negotiation Period, then the price so agreed upon
shall be the §16 FMV and the Bluerock Interest Closing Deadline shall be 90 days
thereafter. If Bluerock and ArchCo do not so agree upon the §16 FMV within the
FMV Negotiation Period, then Bluerock and ArchCo shall submit to each other a
proposed §16 FMV within the five (5) day period following the end of FMV
Negotiation Period (the “FMV Submission Period”). If the two proposed §16 FMVs
that are submitted by Bluerock and ArchCo are within ten percent (10%) of each
other (using the lower number as the percentage base), then the §16 FMV shall be
the average of the proposed §16 FMVs of Bluerock and ArchCo, and the Bluerock
Interest Closing Deadline shall be 90 days thereafter. If the proposed §16 FMVs
of Bluerock and ArchCo are not within ten percent (10%) of each other, then the
§16 FMV shall be determined as described below in Section 16.3(b).

 

 30

 

  

(b)          Determination of §16 FMV. For purposes of this Section 16(b), the
§16 FMV shall be determined by one (1) or more qualified commercial real estate
brokers with at least five (5) years’ experience with the purchase and sale of
real property similar to the Property. Each Member shall appoint its own broker
within five (5) days after the end of the FMV Submission Period (the “FMV Broker
Appointment Period”), and the two brokers shall then decide on a third broker as
soon as possible. If either Bluerock or ArchCo fails to appoint a broker within
the FMV Broker Appointment Period, the broker duly appointed by the other Member
shall proceed to evaluate the proposed §16 FMVs submitted by Bluerock and ArchCo
(the “Evaluation”) as herein set forth, and the determination of such broker
shall be conclusive on all the Members. If either Member-appointed broker fails
to name a proposed broker, the proposed broker named by the other
Member-appointed broker shall be the third broker. If the two Member-appointed
brokers fail to agree on a third broker, each Member-appointed broker shall name
a proposed broker and the third broker shall be selected by the Members’ toss of
a coin at the end of the FMV Broker Appointment Period. The broker or three (3)
brokers, as the case may be, shall complete the Evaluation and determine the §16
FMV within the end of the thirty (30) day period following the Abandonment Event
(the “FMV Determination Period”). The broker(s) shall determine the §16 FMV by
evaluating both Members’ proposed §16 FMVs in light of the fair market value of
the Property, such fair market value being the fairest price estimated in the
terms of money that the Company could obtain if the Property was sold in the
open market allowing a reasonable time to find a purchaser who purchases with
knowledge of the business of the Property at the time of the Abandonment Event.
The broker(s) shall select the proposed §16 FMV of the Member which each such
broker deems most accurate in light of its analysis. In the event that three (3)
brokers are involved in the Evaluation, the decision of any two (2) brokers with
respect to either Member’s proposed §16 FMV shall constitute selection of such
§16 FMV. None of the Members or the Manager shall provide any instruction,
direction or information to any of the brokers other than a copy of the
instructions set forth in this Section 16, the Members’ § 16 FMVs and written
information regarding the Property and the Project prepared by or on behalf of
the Company or the Property Owner before the Abandonment Event.

 

(c)          Determination of Bluerock Interest Price. Based upon the §16 FMV as
determined above, the Members shall determine the amount of cash that would be
distributed to each Member pursuant to Section 6.3 if (i) the assets of the
Company were sold for the §16 FMV, (ii) the liabilities of the Company
(excluding any prepayment penalties or fees contained in any financing documents
secured by the assets of the Company) are paid in full, and (iii) any remaining
amounts were distributed to the Members pursuant to Section 6.3. One hundred
percent (100%) of the amount which would be distributed to Bluerock pursuant to
Section 6.3 shall be deemed the Bluerock Interest Price.

 

(d)          Payment of Costs. Bluerock shall pay for the services of the broker
appointed by Bluerock, and ArchCo shall pay for the services of the broker
appointed by ArchCo and the services of the third (3rd) broker, if any.

 

 31

 

  

16.4         Closing Process. The date for the closing, if any, for the purchase
and sale of Bluerock’s Interest under this Section 16 (the “Bluerock Interest
Closing Date”) will be set by ArchCo, provided it is not later than the Bluerock
Interest Closing Deadline. The closing shall take place on the Bluerock Interest
Closing Date through escrow with a national title company. At the closing, the
Bluerock Interest Price shall be paid in immediately available funds and
Bluerock shall convey good title to Bluerock’s Interest to ArchCo free and clear
of all liens and encumbrances. Each Member shall cooperate and take all actions
and execute all documents reasonably necessary or appropriate to reflect the
purchase of Bluerock’s Interest by ArchCo. The Manager shall prepare (and the
parties shall agree upon) a balance sheet for the Company as of the date of
determination of the Bluerock Interest Closing Date showing all items of income
and expense of the Company earned or accrued, and such income and expenses shall
be prorated between ArchCo and ArchCo as of the Bluerock Interest Closing Date
(based on Bluerock’s Interest before the Bluerock Interest Closing Date). All
other costs shall be borne by the party who customarily bears such costs in real
estate transactions in the county where the Property is located. Any risk of
casualty or loss to the Property before the Bluerock Interest Closing Date shall
be borne by ArchCo, who shall succeed to all rights to insurance proceeds or
condemnation awards. Unless required by any applicable loan documents, in no
event shall ArchCo be required to repay or to cause the Company to repay any
indebtedness of the Company at such closing except for the repayment of any
loans made by Bluerock to the Company with ArchCo’s prior written consent;
provided further, on or before the Bluerock Interest Closing Date and as a
condition of any closing thereon, ArchCo shall provide written releases to
Bluerock and any Affiliate of Bluerock from all liabilities, if any, of the
Company or any Subsidiary or Affiliate (or successor to any of the foregoing)
for which Bluerock and Affiliates of Bluerock may have personal liability and
from all guaranties of such liabilities of the Company or any Subsidiary or
Affiliate (or successor to any of the foregoing) previously executed by Bluerock
and any Affiliates of Bluerock. Effective as of the closing for the purchase of
Bluerock’s Interest, Bluerock shall withdraw as a member of the Company. In
connection with any such withdrawal, ArchCo may cause any nominee designated by
ArchCo to be admitted as a substituted Member of the Company. Upon payment to
Bluerock of the Bluerock Interest Price after the Abandonment Event on or before
the Bluerock Interest Closing Deadline, Bluerock hereby constitutes and
irrevocably appoints ArchCo as Bluerock’s true and lawful attorney-in-fact upon
the occurrence of a default by Bluerock under this Section 16 for the purpose of
carrying out the provisions of this Section 16 and taking any action and
executing any document, instrument and/or agreement that ArchCo deems necessary
or appropriate to accomplish the purposes of this Section 16, including, without
limitation, the transfer of Bluerock’s Interest in the Company to ArchCo in
accordance with this Section 16. This power-of-attorney shall be irrevocable as
one coupled with an interest; provided however, on or before the Bluerock
Interest Closing Date and as a condition of any closing thereat, ArchCo shall
provide written releases to Bluerock and any Affiliate of Bluerock from all
liabilities, if any, of the Company or any Subsidiary or Affiliate (or successor
to any of the foregoing) for which Bluerock and Affiliates of Bluerock may have
personal liability and from all guaranties of such liabilities of the Company or
any Subsidiary or Affiliate (or successor to any of the foregoing) previously
executed by Bluerock and any Affiliates of Bluerock.

 

16.5         Termination of Related Party Contracts. Upon the closing of any
purchase and sale pursuant to this Section 16, the Development Agreement and any
other agreement of the Company or Purchaser to which Bluerock or an Affiliate of
Bluerock is a party shall terminate at either ArchCo’s or Bluerock’s election
without the payment of any development fee, termination fee and/or penalty, if
any, thereunder.

 

Section 17.Miscellaneous.

 

17.1         Notices.

 

(a)          All notices, requests, approvals, authorizations, consents and
other communications required or permitted under this Agreement shall be in
writing and shall be (as elected by the Person giving such notice) hand
delivered by messenger or overnight courier service, mailed (airmail, if
international) by registered or certified mail (postage prepaid), return receipt
requested, or sent via email (provided such email is immediately followed by the
delivery of an original copy of same via one of the other foregoing delivery
methods) addressed to:

 

 32

 

  

If to Bluerock:

 

c/o Bluerock Real Estate, L.L.C.
712 Fifth Avenue, 9th Floor
New York, New York 10019
Attention: R. Ramin Kamfar

Email: rkamfar@bluerockre.com

 

with a copy to:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attention: Michael Konig, Esq.

Email: mkonig@bluerockre.com

 

If to ArchCo:

c/o ArchCo Residential LLC
5 Piedmont Center, Suite 300
Atlanta, GA 30305
Attention: Neil T. Brown & Dorrie Green
Email: neil@ntbrown.com & dgreen@archcoresidential.com

 

with a copy to:

 

Nelson Mullins Riley & Scarborough LLP

201 17th Street NW, Suite 1700

Atlanta, GA 30363

Attention: Michael Rubinger, Esq.

Email: michael.rubinger@nelsonmullins.com

 

(b)          Each such notice shall be deemed delivered (a) on the date
delivered if by hand delivery or overnight courier service or facsimile, and (b)
on the date upon which the return receipt is signed or delivery is refused or
the notice is designated by the postal authorities as not deliverable, as the
case may be, if mailed (provided, however, if such actual delivery occurs after
5:00 p.m. (local time where received), then such notice or demand shall be
deemed delivered on the immediately following Business Day after the actual day
of delivery).

 

(c)          By giving to the other parties at least fifteen (15) days written
notice thereof, the parties hereto and their respective successors and assigns
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses.

 

 33

 

  

17.2         Governing Law. This Agreement and the rights of the Members
hereunder shall be governed by, and interpreted in accordance with, the laws of
the State of Delaware. Each of the parties hereto irrevocably submits to the
jurisdiction of the New York State courts and the Federal courts sitting in the
State of New York and agree that venue for any and all matters involving this
Agreement shall be established solely in such courts. Each of the parties hereto
waives irrevocably the defense of inconvenient forum to the maintenance of such
action or proceeding.

 

17.3         Successors. This Agreement shall be binding upon, and inure to the
benefit of, the parties and their successors and permitted assigns. Except as
otherwise provided herein, any Member who Transfers its Interest as permitted by
the terms of this Agreement shall have no further liability or obligation
hereunder, except with respect to claims arising prior to such Transfer.

 

17.4         Pronouns. Whenever from the context it appears appropriate, each
term stated in either the singular or the plural shall include the singular and
the plural, and pronouns stated in either the masculine, the feminine or the
neuter gender shall include the masculine, feminine and neuter.

 

17.5         Table of Contents and Captions Not Part of Agreement. The table of
contents and captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provisions hereof.

 

17.6         Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable in any jurisdiction or in any respect, then
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the Members shall use
their best efforts to amend or substitute such invalid, illegal or unenforceable
provision with enforceable and valid provisions which would produce as nearly as
possible the rights and obligations previously intended by the Members without
renegotiation of any material terms and conditions stipulated herein.

 

17.7         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

17.8         Entire Agreement and Amendment. This Agreement and the other
written agreements described herein between the parties hereto entered into as
of the date hereof, constitute the entire agreement between the Members relating
to the subject matter hereof. In the event of any conflict between this
Agreement or such other written agreements, the terms and provisions of this
Agreement shall govern and control. No amendment or waiver by a Member shall be
enforceable against such Member unless it is in writing and duly executed by
such Member.

 

17.9         Further Assurances. Each Member agrees to execute and deliver any
and all additional instruments and documents and do any and all acts and things
as may be necessary or expedient to effectuate more fully this Agreement or any
provisions hereof or to carry on the business contemplated hereunder.

 

 34

 

  

17.10         No Third Party Rights. The provisions of this Agreement are for
the exclusive benefit of the Members and the Company, and no other party
(including, without limitation, any creditor of the Company) shall have any
right or claim against any Member by reason of those provisions or be entitled
to enforce any of those provisions against any Member.

 

17.11         Incorporation by Reference. Every Exhibit and Annex attached to
this Agreement is incorporated in this Agreement by reference.

 

17.12         Limitation on Liability. Except as set forth in Section 14, the
Members shall not be bound by, or be personally liable for, by reason of being a
Member, a judgment, decree or order of a court or in any other manner, for the
expenses, liabilities or obligations of the Company, and the liability of each
Member shall be limited solely to the amount of its Capital Contributions as
provided under Section 5. Except as set forth in Section 14.3, any claim against
any Member (the “Member in Question”) which may arise under this Agreement shall
be made only against, and shall be limited to, such Member in Question’s
Interest, the proceeds of the sale by the Member in Question of such Interest or
the undivided interest in the assets of the Company distributed to the Member in
Question pursuant to Section 13.3(d) hereof. Except as set forth in Section
14.3, any right to proceed against (i) any other assets of the Member in
Question or (ii) any agent, officer, director, member, partner, shareholder or
employee of the Member in Question or the assets of any such Person, as a result
of such a claim against the Member in Question arising under this Agreement or
otherwise, is hereby irrevocably and unconditionally waived.

 

17.13         Remedies Cumulative. The rights and remedies given in this
Agreement and by law to a Member shall be deemed cumulative, and the exercise of
one of such remedies shall not operate to bar the exercise of any other rights
and remedies reserved to a Member under the provisions of this Agreement or
given to a Member by law. In the event of any dispute between the parties
hereto, the prevailing party shall be entitled to recover from the other party
reasonable attorney’s fees and costs incurred in connection therewith.

 

17.14         No Waiver. One or more waivers of the breach of any provision of
this Agreement by any Member shall not be construed as a waiver of a subsequent
breach of the same or any other provision, nor shall any delay or omission by a
Member to seek a remedy for any breach of this Agreement or to exercise the
rights accruing to a Member by reason of such breach be deemed a waiver by a
Member of its remedies and rights with respect to such breach.

 

17.15         Limitation On Use of Names. Notwithstanding anything contained in
this Agreement or otherwise to the contrary, each of Bluerock and ArchCo as to
itself agree that neither it nor any of its Affiliates, agents, or
representatives is granted a license to use or shall use the name of the other
under any circumstances whatsoever except as provided in that certain license
agreement to be entered into by the Company and an Affiliate of ArchCo pursuant
to Section 17.20 of this Agreement. Any change in the Name of the Property must
be approved by Manager.

 

 35

 

  

17.16         Publicly Traded Partnership Provision. Each Member hereby
severally covenants and agrees with the other Members for the benefit of such
Members, that (i) it is not currently making a market in Interests in the
Company and will not in the future make such a market and (ii) it will not
Transfer its Interest on an established securities market, a secondary market or
an over-the-counter market or the substantial equivalent thereof within the
meaning of Code Section 7704 and the Regulations, rulings and other
pronouncements of the U.S. Internal Revenue Service or the Department of the
Treasury thereunder. Each Member further agrees that it will not assign any
Interest in the Company to any assignee unless such assignee agrees to be bound
by this Section and to assign such Interest only to such Persons who agree to be
similarly bound.

 

17.17         Uniform Commercial Code. The interest of each Member in the
Company shall be an “uncertificated security” governed by Article 8 of the
Delaware UCC and the UCC as enacted in the State of New York (the “New York
UCC”), including, without limitation, (i) for purposes of the definition of a
“security” thereunder, the interest of each Member in the Company shall be a
security governed by Article 8 of the Delaware UCC and the New York UCC and (ii)
for purposes of the definition of an “uncertificated security” thereunder.

 

17.18         Public Announcements. Neither Member nor any of its Affiliates
shall, without the prior approval of the Manager, issue any press releases or
otherwise make any public statements with respect to the Company or the
transactions contemplated by this Agreement, except as may be required by
applicable law or regulation or by obligations pursuant to any listing agreement
with any national securities exchange so long as such Member or such Affiliate
has used reasonable efforts to obtain the approval of the Manager prior to
issuing such press release or making such public disclosure..

 

17.19         No Construction Against Drafter. This Agreement has been
negotiated and prepared by Bluerock and ArchCo and their respective attorneys
and, should any provision of this Agreement require judicial interpretation, the
court interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

 

 36

 

  

IN WITNESS WHEREOF, this Agreement is executed by the Members, effective as of
the date first set forth above.

 

  BLUEROCK:           BR Member Domain Phase 1, LLC, a Delaware limited
liability company       By:  Bluerock Special Opportunity + Income Fund II ,
LLC, a Delaware limited liability company, its Manager           By: /s/ Michael
Konig     Name: Michael Konig     Title: Authorized Signatory           ARCHCO:
          ArchCo Domain Member LLC,   a Delaware limited liability company      
    By: /s/ Neil T. Brown     Name:  Neil T. Brown     Title:  Authorized
Signatory

 

 37

 

  

EXHIBIT A

 

Unreturned Capital Contribution Accounts

 



Member Name  Unreturned Capital
Contribution Account        Bluerock  $ [______________]         ArchCo 
$[  0.00  ]



 

 

 

 

Exhibit B

Examples of the application of Section 9.1(e)

 

Example 1.

 

Proposed Transaction:

Bluerock determines to admit a new member to the Company who agrees to make
Capital Contributions (which Bluerock would otherwise be permitted to make
hereunder) subject to receipt of a senior preferred 12% IRR and 10% of all
Distributable Funds thereafter.

 

Application of Section 9.1(e):

 

The Proposed Transaction is permitted without ArchCo’s consent. Section 6.3
would be modified to provide for distributions to be made as follows:

 

(i) First, to new Member, amounts necessary for the new member to achieve its
12% IRR;

 

(ii) Second, an amount equal to the sum of (A) the amounts required for Bluerock
to achieve a 15% IRR on its Capital Contributions and (B) the amounts required
for the new member to achieve a 15% IRR (after taking account of distributions
under clause (i)) 90% to Bluerock and 10% to new member;

 

(iii) Third, 10% to new member, 78% to Bluerock and 12% to ArchCo.

 

Example 2.

 

Proposed Transaction:

Bluerock determines to admit a new member who agrees to make a Capital
Contribution (which Bluerock would otherwise be permitted to make hereunder)
subject to receipt of a senior preferred 18% IRR and no residual interest.

 

Application of Section 9.1(e):

 

The Proposed Transaction is prohibited without ArchCo’s consent since it
effectively results in a potential additional subordination of ArchCo’s 12%
carried interest.

 

Example 3.

 

Proposed Transaction:

Same as example 1 but the transaction is to be structured as a contribution of
the Property to a new limited liability company (“NewCo”) in which the Company
and the new member are members.

 

 

 

  

Application of Section 9.1(e):

 

The Proposed Transaction is permitted without ArchCo’s consent provided that (i)
after giving effect to the distribution provision under the operating agreement
of NewCo and the terms of Section 6.3 of this Agreement, Distributable Funds are
distributable as provided in Example 1 above and (ii) after giving effect to any
amendment hereof proposed by Bluerock to be entered into in connection with such
contribution, the operating agreement of NewCo has provisions which are
reasonably adequate for ArchCo to directly or indirectly have substantially the
same rights and remedies as are provided for herein ) including, if Commencement
of Construction has not occurred, the right to acquire the Property
substantially on the terms provided in Section 16 if an Abandonment Event
occurs; provided, however, Bluerock and not the new member, shall be obligated
under the Put Option.

 



 

 